DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.     
Formal Matters
Applicant’s preliminary amendment filed 10/28/2020, which cancelled claims 1-18 and added new claims 19-32, has been entered.  It is also noted that the amendments to the specification have also been entered into the record.  Claims 19-32 are pending and have been examined on the merits.
Claim Objection
Claims 21 and 26 are objected to due to the following informality:  
Claims 21 and 26 recite the Latin names of organisms.  Claims that recite such organisms must have the Latin name italicized.  Appropriate correction is requested.  

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 30 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

Claim 30 indicates that the culture is bound to the porous cathode.  Claim 30 is unclear as to how water that is a component of the culture is bound to the porous electrically conductive cathode.  It is suggested that the claim be amended to where the methanogenic microorganisms are bound to the cathode.
In the interest of compact prosecution, the claims will be interpreted to where the methanogenic microorganisms are bound to the cathode. 

Claim Interpretation
Within claims 20, 22 and 25, it is noted that these claims indicate an optional element (i.e., “optionally….”).  MPEP § 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  The broadest reasonable interpretation for claims 20, 22 and 25 is that the optional element can be considered not present and does not further limit the claim. 

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. §103(a).

Claims 19-32 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cheng et al. (U.S. PGPUB 2009/0317882; publication date: 6/22/2009; cited in the IDS date 10/28/2020). 

Cheng teaches that the reaction chamber may have one or more compartments, such as an anode compartment (i.e., the second chamber) and a cathode compartment (i.e., the first chamber) separated by a separator or ion exchange membrane, such as a proton exchange membrane (i.e., a solid polymer electrolyte membrane (PEM); paragraph 45).  Cheng further teaches that the reactor has an anode, a cathode, a conductive conduit connecting the anode and the cathode, and a plurality of methanogenic microorganisms disposed on the cathode (paragraph 34).  The anode and cathode can be made of materials such as carbon paper, carbon cloth, carbon felt, carbon wool, carbon foam (i.e., a reticulated carbon foam; a porous cathode), graphite, porous graphite, graphite powder, graphite granules, graphite fiber, a conductive polymer, a conductive metal, and combinations of any of these (i.e., a porous electrically conductive cathode, where the cathode is impregnated with the microorganism; paragraph 49).  
Cheng further teaches that a channel is included in defining a passage from the exterior of the reaction chamber to the interior (paragraph 66).  More than one channel may be included to allow and/or regulate flow of materials into and out of the reaction chamber (e.g., a channel may be included to allow for outflow of methane generated at the cathode (outlet) and a channel may be included to allow for inflow of carbon dioxide to the methanogens at the cathode; paragraph 66).  In view of the teachings of the inflow of carbon dioxide, the carbon dioxide will be in the aqueous medium where it inherently will dissolve in the medium and be circulated to the methanogens at the cathode.
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same dissolved carbon dioxide substrate for the methanogens at the cathode as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Regarding claims 19 and 32, Cheng also teaches that the cathode has a cathode wall generally enclosing and defining an interior space, the cathode wall having an internal surface adjacent the interior space and an opposed external surface, the cathode wall extending between a first end and a second end and wherein the methanogenic 
Cheng teaches that a power source is in electrical communication with the anode and cathode (i.e., coupling electricity to the anode and cathode; paragraph 46).  Cheng further teaches that carbon dioxide is provided to the plurality of methanogenic microorganisms where the carbon dioxide is used as a carbon source to produce methane gas (i.e., carbon dioxide is supplied to the culture in the first chamber; paragraph 34).  
Cheng further teaches that a methane collection unit may include one or more methane conduits for directing a flow of methane from the cathode to a storage container or directly to a point of use.  A methane collection system may include a container for collection of methane from the cathode.  A collection system may further include a conduit for passage of methane.  The conduit and/or container may be in gas flow communication with a channel provided for outflow of methane from the reactor chamber (i.e., the methane is collected from the outlet of the first chamber; paragraph 65).  
Regarding claim 19, Cheng teaches that the reactor contains a suitable medium or solvent compatible with metabolism of the contained microbes and that the medium is aqueous.  Further, the medium or solvent may be adjusted to be compatible with microbial metabolism (e.g., by adjusting pH, osmolarity, ionic strength or including nutrients, cofactors, vitamins and other additives; paragraph 89).  Cheng also teaches that a pump 
Regarding claims 19, 27 and 28, the current collector is broadly interpreted as part of an electrode assembly that functions to conduct electricity between the working parts of the electrode assembly and the power source.  Cheng teaches that a power source for enhancing the electrical potential between the anode and cathode and providing electrons to the microorganisms can be included, where use of a power source to add a voltage in an electromethanogenic reactor can increase the rate of desired reactions and increase production of methane (i.e., the reactor is coupled to a source of electricity; paragraph 55).  Cheng teaches that the power source for enhancing the electrical potential between the anode and cathode can be any of various power sources, including, a battery or capacitor (i.e., a current collector).  Alternatively, Cheng teaches that an electrical connector, which is a conduit for electrons (item 17; i.e., a current collector), is shown along with a connected power source shown at item 18 (paragraph 48 and Fig. 1).  As indicated above, Cheng teaches that the passage is formed between the proton permeable barrier and the current collector (cathode) of the present invention. 
As noted above, Cheng teaches that among others, the anode can be made of materials such as carbon cloth, carbon felt, carbon wool, carbon foam (i.e., a reticulated carbon foam), porous graphite, graphite fiber, a conductive metal, and any combination of materials (paragraph 49).  Cheng also teaches that one or more channels may be included in a reaction chamber for addition and removal of various substances (paragraph 
Further, with regard to claims 19 and 27, in view of the above concerning the current collectors and the channels, the passage (channel) is broadly interpreted as when a chamber has a passage with a membrane in the chamber, there is going to be a chamber-membrane or collector–membrane opposing surfaces that will be inherent structures of the chamber (see the paragraphs concerning MPEP § 2112.01(II); expressly incorporated herein).  Additionally, with regard to maintaining a sealed condition, the claims are interpreted that the passage maintains a sealed condition in view of the proton permeable barrier and an opposing surface of the chamber.  In view of the above, Cheng teaches that the passage is formed between the opposing surfaces of a proton permeable barrier and the current collector (cathode) and a sealed condition is maintained. 
Regarding claims 21, 25, 26 and 29, Cheng teaches that microorganisms present on the cathode and/or in a cathode chamber (i.e., the culture resides in the circulating medium) include at least one or more species of methanogenic microbes (including Methanothermobacter thermautotrophicus) and combinations of any of the microbes indicated and/or other methanogens (paragraph 60).  Cheng also indicates that methanogens and conditions for their growth and maintenance are known (paragraph 60).  It would have been within the purview of one of ordinary skill in the art to have prepared and maintained the methanogenic culture (i.e., Methanothermobacter thermautotrophicus) that is adapted to nearly stationary growth conditions since Cheng 
Cheng further teaches that methanogens may be provided as a purified culture, enriched in methanogens, or even enriched in a specified species of microorganism (paragraph 61).
With regard to claim 21 and the limitation “wherein the culture comprises Archaea [sic] adapted to,” the wherein statement (and “adapted to”) are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
Although Cheng does not specifically include the above teachings into one embodiment (e.g., the specific methanogen, the temperature conditions, the type of anode and cathode and their respective current collectors, etc.), all the limitations above are suggested as suitable for inclusion into the Cheng method of producing methane via an electromethanogenic reactor.  Therefore, a person of ordinary skill would have been motivated to combine the recited components as described above (e.g., the specific methanogen, the temperature conditions, the type of anode and cathode and their respective current collectors, etc.) with a reasonable expectation of success since Cheng teaches that these are desirable components for a method to produce methane via an electromethanogenic reactor.
Regarding claim 22, Cheng teaches that the conductive conduit of the electromethanogenic reactor is in electrical communication with a power source (i.e., any 
In view of the above teachings, Cheng teaches methods for producing methane via application of electricity (to provide electrons) and carbon dioxide to methanogenic bacteria on the cathode of a bioreactor.  As noted above, the addition of electricity to the cathode containing methanogenic bacteria increases methane production.  In view of this, the absence electricity would not produce such an increase in methane production since electrons would not be transferred to the methanogenic bacteria (which utilize the electrons to reduce the carbon dioxide to methane).  It would have been within the purview of one of ordinary skill in the art to apply a power source and turn on the power (or alternatively not turn on the power; i.e., turn off the power) for the electromethanogenic reactor since it is known that in view of the above, electrical equipment or a power source can be turned on (recoupled) or off (decoupled) and as a result of turning on the power, Cheng teaches that methane output is increased.  As such, Cheng teaches a dormant state (i.e. power off, no methane production) and an operating state (i.e., methane generation when the power is on). How much the output is increased (e.g., difference in methane production from the “off” state and “on” state) is an intended result, which is not 
Regarding claim 31, in view of the above teachings, it would have been obvious to one of ordinary skill in the art to configure the methanogenic reactor so that water is a primary net electron donor for the methanogenic microorganisms since Cheng teaches the reactor contains a medium that is aqueous (e.g., water or PBS, a water containing buffer solution; paragraph 89), the cathode can made of different materials (such as carbon paper, carbon cloth, carbon felt, carbon wool, carbon foam, graphite, etc.), and that different methanogenic microorganism can be used, which through routine experimentation, the reactor could be optimized so that primary net electrons from water are available to the methanogenic microorganisms for the production of methane in view of the application of electricity of the reactor where electrolysis would allow the availability of net electrons from water.
With regard to claim 27 and the shape of the current collector as a disc, as noted above, the current collectors and the channels, the passage (channel) is broadly interpreted as when a chamber has a passage with a membrane in the chamber, there is going to be a chamber-membrane or collector–membrane opposing surfaces that will be inherent structures of the chamber (see the paragraphs concerning MPEP § 2112.01(II); expressly incorporated herein).  Additionally, with regard to maintaining a sealed condition, the claims are interpreted that the passage maintains a sealed condition in view of the proton permeable barrier and an opposing surface of the chamber.  In view of the above, Cheng teaches that the passage is formed between the opposing surfaces of a 
In view of the above, the claim interpretation and the teachings in Cheng, since Cheng teaches that the cathode-cathode current collector can be of a porous solid material (e.g., paragraph 49), the shape of the cathode-collector into a disc would be a matter of design choice where as noted in MPEP § 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (e.g., see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)).  Further, as noted in MPEP § 2144.04(IV)(B) configuration of a claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631